Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties:
Mr. Rode: * * *
I now offer to stipulate with counsel for the Government that the American selling price as defined in section 402(g), Tariff Act of 1930, of merchandise manufactured or produced in the United States is as follows for the respective export periods: On PAS sodium, for 1956, $2.20 a pound, less one percent, net packed. For the same item, 1957, $2.10 a pound, less one percent, net packed. For the same item 1958, $1.90 per pound, less one percent, net packed.
On the PAS acid, for 1954, ’55, ’56, ’57, and ’58, $3.40 a pound, less one percent, net packed.
For PAS calcium, in 1956 and 1957, $3.75 a pound, less one percent, net packed. The same merchandise in 1958, $3.10 per pound, less one percent, net packed.
*******
Mr. Auster: * * * I am authorized to accept this stipulation and I so agree.
It was further agreed between counsel for the parties hereto that American selling price (section 402(g) of the Tariff Act of 1930) is the proper basis for the determination of the value of the merchandise here involved.
On the agreed facts, I find American selling price, as that value is defined in section 402(g) of the Tariff Act of 1930, as amended by-section 8 of the Customs Administrative Act of 1938, to be the proper basis for determination of the value of the merchandise here in question, and that such value for each of the involved articles was as hereinabove set forth in the stipulation of submission.
Judgment will be rendered accordingly.